 



Exhibit 10.15
AMENDMENT TO SEVERANCE AGREEMENT
          WHEREAS, Allegheny Energy Service Corporation for itself and as agent
for its parent, Allegheny Energy, Inc., the affiliates and subsidiaries of AESC
and AEI, and any successors or assigns of any of the foregoing previously
entered into that certain employment agreement with David M. Feinberg (the
“Executive”) dated June 6, 2007 (the “Agreement”).
          WHEREAS, effective as of November 1, 2007, the parties desire to amend
the Agreement to comply with certain changes in applicable law.
          NOW, THEREFORE, in consideration of the covenants contained herein,
and for other good and valuable consideration, the parties hereto agree as
follows:
     1. A new paragraph is added to the end of the Agreement to read as follows:
     “AESC shall be entitled to withhold from payments due hereunder any
required federal, state or local withholding or other taxes. To the extent that
any amounts payable to you under the Agreement are subject to
Section 409A(a)(2)(B) of the Code, any requirements that such amounts be paid
promptly shall not apply and instead such amounts shall be paid in a lump sum as
of the date six (6) months after the date of termination. The Agreement shall be
interpreted to avoid any penalty sanctions under Section 409A of the Code. If
any payment or benefit cannot be provided or made at the time specified herein
without incurring sanctions under Section 409A of the Code, then such benefit or
payment shall be provided in full at the earliest time thereafter when such
sanctions will not be imposed. For purposes of Section 409A of the Code, each
payment made under the Agreement shall be treated as a separate payment and any
payment to be made upon a termination of employment under the Agreement may only
be made if such termination of employment constitutes a “separation from
service” as determined under Section 409A of the Code and its corresponding
regulations and related guidance. All reimbursements and in-kind benefits
provided under the Agreement shall be made or provided in accordance with the
requirements of Section 409A of the Code, including, where applicable, the
requirement that (i) any reimbursement is for expenses incurred during your
lifetime (or during a shorter period of time specified in the Agreement),
(ii) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during a calendar year may not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year,
(iii) the reimbursement of an eligible expense will be made on or before the
last day of the calendar year following the year in which the expense is
incurred, and (iv) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit.”
          IN WITNESS WHEREOF, the parties hereto have caused the Amendment to be
executed as of the date first above written.

 



--------------------------------------------------------------------------------



 



          Allegheny Energy Service Corporation    
 
       
By:
  /s/ Paul J. Evanson     
 
       
 
  Paul J. Evanson    
 
  Chairman, President, and    
 
  Chief Executive Officer    
 
       
 
       
Allegheny
  Energy, Inc.    
 
       
By:
  /s/ Paul J. Evanson     
 
       
 
  Paul J. Evanson    
 
  Chairman, President, and    
 
  Chief Executive Officer    
 
       
 
        AGREED AND ACCEPTED:    
 
        /s/ David M. Feinberg           David M. Feinberg    

 

 